Citation Nr: 1514105	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  12-33 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the Army from June 1959 to December 1959 and active duty service in the Navy from August 1961 to August 1965.  He also had other periods of service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veeran if further action on his part is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to remand the claims to comply with the April 2014 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2014, the Board remanded the appeal to obtain service treatment records from the Army National Guard and post-service treatment records.  The AOJ was also directed to obtain an addendum VA medical opinion if additional service treatment or post-service treatment records were obtained.  On remand, service treatment and post-service treatment records were associated with the record.  However, an addendum to the May 2012 VA examination was not obtained.
Thus, the Board finds that the appeal must again be remanded for a VA addendum medical opinion, as the aforementioned evidence does not represent substantial compliance with the Board's remand directives.  Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the May 2012 VA examiner for an addendum opinion as to the nature and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  If the examiner who drafted the May 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another clinical examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner is asked to furnish an opinion with respect to the following question:

Is at least as likely as not that the Veteran's tinnitus and/or bilateral hearing loss had its onset in or was otherwise incurred in the Veteran's service, to include any period of active duty, ACDUTRA, or INACDUTRA.  In this regard, the examiner must consider the Veteran's reports of noise exposure from jet aircraft and tanks and that he was not provided with hearing protection while in the National Guard.

In offering an opinion, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomology since service.  The examiner should also discuss the rationale for the opinion.

2.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




